SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF A FOREIGN ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For October 31, 2016 ASML Holding N.V. De Run 6501 5eldhoven The Netherlands (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If ‘‘Yes’’ is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Exhibits “ASML Obtains Regulatory Approvals for Acquisition of HMI”, press release dated October 26, 2016 “ASML Affirms 2020 Growth Opportunity”, press release dated October 31, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ASML HOLDING N.V. (Registrant) Date: October 31, 2016 By: /s/ Peter T.F.M. Wennink Peter T.F.M. Wennink Chief Executive Officer
